Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.) rendered July 16, 1996, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the transcript of the sentencing proceedings indicates that the court’s determination regarding the defendant’s request for youthful offender status constituted a sound exercise of discretion (see, People v Madera, 167 AD2d 485).
*524The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.